Opinion
Per Curiam.
1. This is a suit for divorce on the alleged ground of cruel and inhuman treatment and personal indigni*512ties rendering life burdensome. The answer denies the material allegations of the complaint, and the defendant by way of cross-complaint alleges that plaintiff has been guilty of cruel and inhuman treatment, and prays that she be given a divorce from plaintiff. After a careful examination of the voluminous testimony in this case, we have arrived at the conclusion that plaintiff has failed to establish the charges made in the complaint, and that, while the conduct of the defendant may not have been in all things perfect, it has not been such as to justify plaintiff in separating from his wife and refusing to live with her. On the other hand, we do not find that plaintiff’s conduct toward defendant has been such as to justify defendant in separating from him. It seems to be a case where two young people, by childish and inconsiderate bickering, have become mutually estranged and prefer not to live together. In cases of this kind it would be worse than useless to spread upon the reports of this court a summary of the testimony. Our conclusion from it is that neither party has shown sufficient cause for divorce, and that both parties are more or less to blame for the unfortunate differences between them.
The decree of the Circuit Court will be reversed and the cause dismissed. Reversed and Dismissed.
Mr, Justice Eakin absent.